The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney Gary W. Barr's resignation. SCR
                     98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.



                                                                                  C.J.
                                                         Gibbons




                                                                       tE_..tet    J.
                                                         Hardesty


                                                                    ce—C-Cr
                                                         Parraguirre


                                                                                   J.




                                                                                   J.




                                                                                   J.




                     cc: David A. Clark, Bar Counsel
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Gary W. Barr
                          Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    .0tio